Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.  
 	In response to Applicant’s argument:
 Totah does not teach, disclose, or suggest “intercepting a write command to a process control device is “in a distributed process control system (DCS) including at least one controller, one field device, and a workstation communicatively coupled to the at least one controller and one field device” as recited in claim 1. 

Examiner respectfully disagrees.
 	      In col. 1, lines 59-col. 2, line59, Totah discloses:
	(11) The present document describes an interface authenticator that, as a result of being connected to a device enables a controlled set of commands to be provided to and executed by a device. The interface authenticator can take a variety of forms such as a cable or wireless interface that facilitates communication between a client computer system and the device. In one example, the interface authenticator is a controlled sideband interface authenticator (“interface authenticator”) that uses a challenge-response authentication protocol with encryption keys to enable (unlock, activate, turn on, switch on or open) sideband data channel pass-through access that allows subsequent authorization controls for the submission and performance of controlled commands on the device. In an embodiment, the interface authenticator includes an integrated circuit chip with a cryptographic processor and protected memory that stores a digitally signed certificate and a corresponding public/private encryption key pair for an authentication engine. In some examples, an authentication engine provides true random number generation, signing algorithms, hashing algorithms, and a secure challenge-response protocol using the Elliptic Curve Digital Signature Algorithm (“ECDSA”) authentication scheme. When the interface authenticator is connected to the device, a management controller or a Security Controller (“SC”) within the device performs an authentication process wherein the MC or the SC within the device validates the interface authenticator and, as a result, enables a sideband data channel over which controlled and/or uncontrolled commands can be received by the device. In various examples, the validation process may also perform authentication, verify the validity period of the interface authenticator at the time of use, and check the current revocation status. In the present document, controlled commands are commands that are restricted to a subset of privileged users or administrators, system managers, or automated provisioning service clients. Controlled commands may also be referred to as privileged commands or secured commands. The present document may also refer to uncontrolled, non-privileged, or unsecured commands that are available to general users and administrators alike. In some implementations, the automated provisioning service client, administrator or system manager may authenticate with additional credentials from the client computer system over the sideband data channel to the MC within the device before authorized access is permitted to execute controlled commands on the device. For example, controlled commands may be device management commands generally performed by an administrator, or device configuration commands generally executed by an automated provisioning service client. In various examples, the controlled commands may include firmware update commands, host reconfiguration commands, and commands that affect the boot sequence of a computer system. In some examples, if the validation process fails, or if an invalid interface authenticator is used to connect to the device, the device issues an alarm and halts execution of all processes. In some examples, if an error during the validation process is not a critical security failure, the device may continue to operate without an interface authenticator in a controlled safe mode, requiring that a sideband data channel is not enabled and attempts to send controlled commands will not be received by the device. In various examples, the interface authenticator provides both physical and logical controls to prevent ordinary users from accessing the MC and prevents attempted attacks from reaching the MC through the device's network controller (“NC”).

Distributed processing is a setup in which multiple individual central processing units (CPU) work on the same programs, functions or systems to provide more capability for a computer or other device (https://www.techopedia.com).

Fig. 3 illustrates a client computer system (field device), an interface authenticator (controller encompasses authentication engine, key stores) and a device (system or computer station encompasses authentication engine, controlled command interface.
Fig. 9 illustrates a client device (902), a web server (906) for receiving requests and serving content and application server communicate with various stores.  Having a web server processing requests and serving content such as various computing resources (see col. 14 to col. 15, line 43, i.e., “the system 900, in an embodiment, is a distributed and/or virtual computing system).

In response to Applicant’s argument:
 Totah does not teach, discloses, or suggest “intercepting a write command to a process control device issued by a first user, “determining a second user based on a relationship identifier of the first user, “ and “prompting a second user to validate the write command,” as recited by claim 1.

 	As indicated in the office action, first user using second user credential as second credential for authentication is known (i.e. U.S. Patent No. 10,623,958, claim 1, “using first user credentials, and in response to receiving a denial of access from the server, submitting a request to access the secure data using second user credentials…”).  Therefore, it would have been obvious to one of ordinary skill in the art to use this type of authentication credentials as type of authentication process to authorized user.

  In response to Applicant’s argument:
c. Totah does not teach, disclose, or suggest “authenticating the second user based on biometric input of the second user, “and “releasing the write command for execution on the process control device upon determining a match between the biometric input of the second user and a biometric identifier in a profile of the second user, “as recited by claim 1.

 	However, as indicated in the rejection using biometric as a type of credentials is well-known, it would have been obvious to use this as a type of authentication process to authenticate a user.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Totah et al. (U.S. Patent No. 11,050,570, hereinafter Totah).
 	With respect to claim 1, Totah discloses a method of authorizing a write command to a process control device in a distributed process control system (DCS) including at least one controller, one field device, and a workstation communicatively coupled to the at least one controller and one field device comprising: intercepting a write command to a process control device issued by a first user; determining a second user based on a relationship identifier of the first user; prompting a second user to validate the write command (Totah, Fig. 3 and 9, col. 14 line 42-col. 15, line 65, distributed and/or virtual computing system; col. 1, line 61-col. 2, line 59, “…an interface authenticator…enables a controlled set of commands to be provided to and executed by a device.”; col. 6, lines 21-32, “The interface authenticator 102 may be used intermittently by device owners, authorized service personnel, ad system administrators for controlled access to various sensitive features and functions of the device 104.”).
Totah does not explicitly mention authenticating the authenticate first user using biometric authentication and second user based on a biometric input of the second user; and releasing the write command for execution on the process control device upon determining a match between the biometric input of the second user and a biometric identifier in a profile of the second user. 
However, biometric authentication for user is old and well-known in the art.  Moreover, Totah discloses the “authorized service personnel” for controlled access to various sensitive features and functions of the device (e.g. Totah, col. 6, lines 21-24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the biometric authentication of the authorized personnel to ensure the service personnel is authenticated and authorized before controlled access to various sensitive features and functions of the device is authorized (Totah, col. 6, lines 21-24).
Moreover, Totah does not explicitly mention determining a second user based on a relationship identifier of the first user.  However, Examiner takes Office Notice that it is well-known in the art to identify the right authorized personnel taught Totah (e.g. right operator for particular user accounts) to ensure the right authorized personnel to authenticate the user request. 	With respect to claim 2, Totah does not explicitly mention the method of claim 1, wherein determining a second user based on the relationship identifier of the first user includes querying a user manager component for a second user profile based on a relationship identifier of the first user. 
 	However, Examiner takes Office Notice that it is well-known in the art to identify the right authorized personnel taught Totah (e.g. right operator for particular user accounts) to derive the claimed feature to ensure the right authorized personnel to authenticate the user request. 	With respect to claim 3, Totah discloses the method of claim 1, further including querying a user manager component to determine whether the first user has a set of permissions that allows the first user to generate the write command to the process control device; and receiving a biometric input of the first user and determining a match between the biometric input of the first user and a biometric identifier in a profile of the first user in a user manager database (e.g. Totah, col. 6, lines 21-33). 	With respect to claim 4, Totah discloses the method of claim 1, further including determining whether the write command is for a critical process parameter and intercepting the write command upon determining that the write command is to modify the critical process parameter (e.g. Totah, col. 6, lines 21-33 and col. 9, lines 21-34). 
 	With respect to claim 5, Totah does not explicitly disclose the method of claim 1, wherein authenticating the second user includes receiving at a first workstation a biometric input of the second user and transmitting the biometric input of the second user to a second workstation, wherein the biometric input of the second user is checked against a biometric identifier of a user profile of the second user at the second workstation; wherein the first workstation is remote from the second workstation. 
However, Examiner takes Office Notice that remote authentication using biometric is old and well-known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature to ensure the authorized service personnel taught by Totah is authorized service personnel. 	With respect to claim 6, Totah discloses the method of claim 5, further including authenticating the first user based on a biometric input of the first user, wherein the biometric identifier of a user profile of the first user is checked against the biometric input of the first user. 
However, Examiner takes Office Notice that remote authentication using biometric is old and well-known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature to ensure requested user is the authorized user.  	With respect to claim 7, Totah discloses the method of claim 1, further including creating a user manager table of user profiles, wherein each user profile includes a user identifier, a group identifier, a set of permissions, at least one relationship identifier, and a biometric identifier (e.g. Totah, col. 11, lines 8-19; col. 14, lines 42-57). 	With respect to claim 8, Totah does not explicitly disclose the method of claim 7, further comprising querying the user manager table for a profile of a third user based on a relationship identifier of the second user and releasing the write command for execution on the process control device upon determining a match between a biometric input of the third user and a biometric identifier in a profile of the third user in the user manager table. 
Totah does not explicitly mention querying the user manager table for a profile of a third user based on a relationship identifier of the second user and releasing the write command for execution on the process control device upon determining a match between a biometric input of the third user and a biometric identifier in a profile of the third user in the user manager table. 
However, Totah discloses the “authorized service personnel” for controlled access to various sensitive features and functions of the device (e.g. Totah, col. 6, lines 21-24).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the biometric authentication of the authorized personnel to ensure the service personnel is authenticated and authorized before controlled access to various sensitive features and functions of the device is authorized (Totah, col. 6, lines 21-24). Moreover, Examiner takes Office Notice that remote authentication using biometric is old and well-known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature to ensure requested user or authorized user is an authorized individual.  	With respect to claim 9, Totah discloses the method of claim 7, wherein creating the user manager table includes merging a set of user parameters from an Active Directory database, wherein the set of user parameters from the Active Directory database includes a user identifier, a group identifier, and a set of permissions associated with the group identifier (e.g. Totah, col. 11, lines 8-19; col. 14, lines 42-57). 	With respect to claim 10, Totah does not explicitly disclose the method of claim 9, wherein a profile of the second user includes a group identifier indicating membership to a group with a greater permission set than the first user with respect to the process control device (e.g. Totah, col. 11, lines 8-19; col. 14, lines 42-57). 	With respect to claim 11, Totah discloses the method of claim 1, further including determining whether the intercepted write command is for a protected device parameter requiring a type of relationship between the first user and the second user (e.g. Totah, col. 6, lines 21-33 and col. 9, lines 21-34).  	With respect to claim 12, Totah discloses the method of claim 12, further including modifying the reference identifier of the first user to reference a third user different from the second user, wherein the second user and third user belong to a group with a same privilege set (e.g. Totah, col. 6, lines 21-33 and col. 9, lines 21-34).  	With respect to claim 13, Totah discloses the method of claim 1, further including storing a transaction of the released write command in a historical database, wherein the transaction includes at least a biometric input of the first and second user received for validation of the write command and a date and time of the executed write command (e.g. Totah, col. 6, lines 21-33 and col. 9, lines 21-34).  	With respect to claim 14, Totah discloses the method of claim 13, further including checking the historical database for a prior transaction involving the first user or the second user and displaying this prior transaction to the second user before authenticating the second user (e.g. Totah, col. 11, lines 8-19; col. 14, lines 42-57).

 	With respect to claim 15, Totah discloses the method of claim 1, wherein intercepting a write command to a process control device issued by a first user includes intercepting a write command to a process control module of the process control device ( e.g. Totah, col. 6, lines 21-33).
 	With respect to claims 16-26, the claims are system and method claims that are similar to method claims 1-15.  Therefore, claims 16-26 are rejected based on the similar rationale.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434